Mr. Justice Tantis delivered the opinion of the court: A stipulation filed herein discloses that on March 4, 1935 claimant, pursuant to Purchase Order No. B-20867, delivered to respondent at the Alton State Hospital fifty-four (54) yards of cloth, of the value of Eighty Three and 09/100 ($83.09) Dollars. Claimant thereafter submitted its bill in the sum of Eighty Five and 40/100 ($85.40) which on computation was found to be erroneous to the extent of Two and 01/100 ($2.01) Dollars. There was at the time of the order a substantial unexpended balance in the appropriation for the operating expenses of said hospital, and the only reason for the non-payment of said bill has been- that the error was not adjusted prior to the time such appropriation lapsed. The bill having been presented without unreasonable delay and the merchandise having been legally purchased, there is nothing apparent in the record to justify non-payment thereof and an award is therefore made in favor of claimant for the sum of the bill as corrected, i. e. Eighty Three and 09/100 ($83.09) Dollars.